DETAILED ACTION

1. This communication is in response to the Remarks filed on 09/22/2021.  The present application is being examined under the AIA  first to invent provisions. 
 
  2. Status of the claims:   

       Claims 22 and 26-27 are canceled.
        Claims 1-21 and 23-25 are pending.

Response to Argument


3. Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive.

A, Applicant argues  that Agarwal does not teach "an optimization service lookup query"  because  “Agarwal query cannot be considered to be a specialized "optimization service lookup query,” and more specifically Applicant argues:

     “Thus, in contrast to representative claim 1, the query by the client in Agarwal is a normal query that simply "requests a network address of a network or host name via a lookup service." Claim 1 requires a specific type of query, namely "an optimization service lookup query." 
Agarwal's query is not such a query but rather is simply a normal query that requests a network address. Agarwal teaches that selection of an optimal endpoint is performed solely by the client performing a mapping decision. Thus, the normal Agarwal query cannot be considered to be a specialized "optimization service lookup query  ” (Remarks, page 7). 

           In response to A, the Examiner has considered the argument of the Applicant., but it is not convincing because Agarwal discloses in paragraphs  [0013] and [0038]  an optimal service [0090] if the instant specification  that states “As used herein, the term "optimization service" generally refers to a set of one or more distinct and separately addressable servers that together provide a distinct set of functionality that can be invoked by user clients and/or server-side application components and/or other optimization services within the system.” This is not just mapping an endpoint, but Agarwal discloses mapping an email server website after determining that the server is an optimal server for delivery the desired service.

B, Applicant argues  that Sharif-Ahmadi does not teach “that a query includes one or more requested types of class-of-service. The processes described in ¶0074-007 take place on the mobile device and are not presented in a query ,” and more specifically the applicant argues:

   “ The system and method according to the invention makes the mobile device aware of the network situation and application types and therefore their requirements; and also is aware of network policies at any given time, and therefore can make efficient decisions. The necessary "intelligence" is available so that there is no need to alter "any" application, the mobile device's Operating System (OS) code structure, or hardware,” (Remarks, page 7). 

           In response to B, the Examiner has considered the argument of the Applicant., but it is not convincing because Sharif –Ahmadi discloses in paragraph [0078] interactive class of service which refers to type of application/traffic being requested by a user. The claim limitation is about requested a type of service. And Sharif –Ahmadi discloses a request by a user for a Real-time type of service. The claim limitation does not ask for altering any application.  The examiner addresses the claim limitation that is requesting a type of service. 

There is no query sent by the mobile device/client or 
received by as server that specifies optimization service,” more specifically:
     “the mobile device/client of Sharif-Ahmadi sends and received data, and the mobile device internally determines a priority for the data sent and received based on the type of data and a mapped service class. There is no query sent by the mobile device/client or 
received by as server that specifies optimization service. The mobile device/client simply sends and receives data in accordance with requests from multiple internal application and determines how to prioritize sending outgoing and distributing incoming data to the applications, ” (Remarks, pages 7-8). 

           In response to C, the Examiner has considered the argument of the Applicant, but it is not convincing because Sharif –Ahmadi  does not disclose optimization of service. The optimization service limitation is disclosed by the primary reference Agarwal. Sharif –Ahmadi is cited for disclosing service type for example. 

D, Applicant argues in  Sharif-Ahmadi, there is no teaching and no need “to include any requested type of service in a query to a server,” more specifically Sharif-Ahmadi argues:

“The system of Sharif-Ahmadi as set forth in Table 2 sets a priority, bit error rate, and number of re- transmissions, and parameters for packet scheduling. See, Sharif-Ahmadi, ¶¶0075-0078. "The minimum throughput [is] interpreted as the priority of delivery." Id., ¶0074. Thus, Sharif- Ahmadi prioritizes data using processes performed internally by the mobile device/client. Since all prioritization occurs internally to the mobile device/client of Sharif-Ahmadi, there is no teaching and no need to include any requested type of service in a query to a server,” (Remarks, page 8).

           In response to D, the Examiner has considered the argument of the Applicant., but it is not convincing because Sharif-Ahmadi discloses in paragraph [0074] minimum of throughput as a delivery requirements. A disclosure that is in light of the claim limitation that claims a class-of-service includes a minimum throughput.  


E, Applicant argues  Basani  does not disclose “responding to the query by providing to the client from 'Whom the query is received an identification and network addresses of the set of content sources and the order of priority of each of the content sources.” More specifically Applicant argues:
 “Basani paragraphs 0010, 0051, and 0085 do not discuss any type of response to a client. Paragraph 0010 states, "Based upon the available bandwidth and the content priority, a transmission time and data rate is given to the content Source to initiate transmission." Thus, a transmission time and data rate are provided to the content source, not to the client as required by claim 6. Furthermore, the content priority is not provided to any device. The content priority is a basis upon with the transmission time and data rate are provided to the content source., "identification and network addresses of the set of content sources" is not provided to any device. Paragraph 0051 discloses creating a checkpoint copy "to restore a site's content to a previous 'safe' version." Basani, ¶0051. Paragraph 0085 discloses "The content interpreter converts the assignment instructions into commands and corresponding parameters and sends them to the operating system of the Server." Id., ¶0085. Thus, paragraphs 0051 and 0085 also do not teach or suggest "responding to the query by providing to the client from whom the query is received an identification and network addresses of the set of content sources and the order of priority of each of the content sources" as required by claim 1 ," (Remarks, page 9). 

           In response to E, the Examiner has considered the argument of the Applicant, but it is not convincing  because Basani discloses in paragraph [0010] a content resource distributor is providing requested  contents using a network resource scheduler that prioritizes the requested contents based on delivery  time of each piece of content where a content  is being identified by job identification and a directory path that indicate the location of the content in a  distribution server ; job identification of content being disclosed in [0051] and  directory path of a content is disclosed in [0085]).   As can be seen a client  response  for a content is made to a network distributor having a location this identified and prioritizes by a  network resource scheduler.  The  .  

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
4a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. Claims 1-5 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Agarwal et al. (hereinafter “Agarwal”) (US 2009/0089438 A1), in view of Andersen et al. (hereinafter “Andersen”) (US 2006/0161670 A1), in view of Frederick et al. (hereinafter “Frederick”) (US 7,797,198 B1), and further in view of Sharif-Ahmadi et al. (hereinafter “Sharif”) (US 2006/0161670 A1).   


         selectively identifying at the service locator server one or more optimization services from the plurality of different optimization services (  Agarwal discloses an optimal service access point is disclosed being determined among a set of candidates for the service using a service –aware lookup services; in addition, Agarwal discloses in [0013] and [0038] various email services such as Yahoo1.com, Yahoo2.com, and Yahoo3.com  that are mapped by their access point locations  (Agarwal,[0039] )) , and responding to the query from the user client with a network address of one or more servers providing said  one or more selectively identified optimization services (  Agarwal discloses  a candidate service endpoint selected as an optimal endpoint being sent to a client using network address of a host via a lookup service (Agarwal,[0056] )).
            receiving at a service locator server an optimization service lookup query from one of a plurality of user clients in a network (Agarwal discloses a client requesting optimization service by specifying real-time requirement for hi-definition video stream applications at the service-aware lookup services (Agarwal,[0056] )), each of said user clients executing a multi-session application (  Agarwal clients are being organized in peer-to-peers, peer-to-peer multi-session application (Agarwal,[0056] )).

      While Agarwal teaches at least one optimization service, Agarwal does not disclose providing a plurality of different optimization services for optimizing multi-session application performance; wherein the query includes one or more requested types of class-of-service, and the class-of-service includes a minimum throughput; and enforcing conditional access to the one or more selectively identified optimization services based on one or more of: location of the user client, authorization token, or additional type of conditional policy, previous use by the user client of one or more optimization services not included in the one or more selectively identified optimization services.   
 
       Andersen discloses an additional different type of optimization service for providing a plurality of different optimization services for optimizing multi-session application performance (Andersen discloses different peer-to-peer services are optimized in terms of 

          It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Andersen’s teachings of  different per-to-peer services with optimization feature into Agarwal’s teachings optimization service discovery system in order to improve the availability and efficiency of digital rights management services in the context of peer-to-peer services (Andersen, [0015]). 

         Agarwal in view of Andersen do not disclose wherein the query includes one or more requested types of class-of-service, and the class-of-service includes a minimum throughput ; enforcing conditional access to the one or more selectively identified optimization services based on one or more of: location of the user client, authorization token, or additional type of conditional policy, previous use by the user client of one or more optimization services not included in the one or more selectively identified optimization services.   

       Frederick discloses  enforcing conditional access to the one or more selectively identified optimization services based on one or more of: location of the user client, authorization token, or additional type of conditional policy, previous use by the user client of one or more optimization services not included in the one or more selectively identified optimization services (Frederick discloses access right for gaining access to a service being enforced using criteria such as geographical location (Frederick, column 6, lines 2-10)). 
 
          It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Frederic’s teaching into Agarwal’s teachings in view of Andersen’s teachings of  optimization service discovery system in order to improve the security of accessing a service by applying a service restriction based on location.  
wherein the query includes one or more requested types of class-of-service, and the class-of-service includes a minimum throughput.

           Sharif discloses wherein the query includes one or more requested types of class-of-service (Sharif discloses interactive class of service which refers to type of application/traffic being requested by a user (Sharif, [0078])), and the class-of-service includes a minimum throughput (Sharif discloses minimum of throughput as a delivery requirements (Sharif, [0074])).  
 
           It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Sharif’s teaching into Agarwal’s teachings in view of Andersen’s teachings and in view of Frederic’s teaching optimization service discovery system in order to improve the delivery requirement of packets delivery by incorporating in the delivery minimum throughput requirements.  
 
Regarding claim 2, Agarwal, Andersen, Frederick, and Sharif disclose the method of claim 1, Agarwal discloses further comprising authenticating or authorizing said one of the plurality of user clients prior to responding to the query (  Agarwal discloses authentication and login are made before a client can use a lookup server to access a choosing service access point (Agarwal,[0046] )).     

Regarding claim 3, Agarwal, Andersen, Frederick, and Sharif disclose the method of claim 1, Agarwal discloses wherein responding to the query with a network address comprises responding to the query with network addresses of only some, but not all of the servers known to the service locator server providing the optimization service (  Agarwal discloses  a candidate service endpoints selected as an optimal endpoint being sent to a client using network address of a host via a lookup service; because the end point is selected not all of them provide the service (Agarwal,[0056] )).     

wherein said some of the servers are selected based on load balancing algorithms, actual current load of the servers, network distance and/or network cost between the servers and the user client requesting the service, availability of the servers, administrative policy, or time of day. (Agarwal discloses content delivery cost (Agarwal, [0055])).    
Regarding claim 5, Agarwal, Andersen, Frederick, and Sharif disclose the method of claim 1.   
            While Agarwal teaches at least one optimization service,  Agarwal does not disclose wherein said multi-session applications include different types of multi-session applications, including different types of peer-to-peer applications to access different types of peer-to-peer networks or different types of non-peer-to- peer applications that use multiple sessions to retrieve content.  
        Andersen discloses an additional feature wherein said multi-session applications include different types of multi-session applications, including different types of peer-to-peer applications to access different types of peer-to-peer networks or different types of non-peer-to- peer applications that use multiple sessions to retrieve content performance (Andersen discloses different peer-to-peer services are optimized in terms of required bandwidth and computer capacity (Andersen, [0024])).

          It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Andersen’s teachings different per-to-peer services with optimization feature into Agarwal’s teachings  in view of Frederick  and in view of Sharif’s teachings optimization service discovery system in order to improve the availability and efficiency of digital rights management services in the context of peer-to-peer services (Andersen, [0015]). 

Regarding claim 23, Agarwal, Andersen, Frederick, and Sharif disclose the method of claim 1, Agarwal discloses wherein said plurality of different types of optimization services comprises at least two services from the group consisting of: a content caching service, a content origination service, a network prioritization service, a peer discovery service, a bootstrapping service for distributed networks, a QoS arbitration service, and a NAT traversal service (Agarwal discloses quality of service (QoS) requirement (Agarwal, [0039])).  


6. Claims 6 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber (US 2003/0074507 A1), in view of Chow et al. (hereinafter “Chow’) (US 2003/0228869 A1), in view of Shaw et al. (hereinafter “Shaw”) (US 8,923,853 B1), and further in view of Basani et al. (hereinafter “Basani”) (US 2005/0198359 A1).
 
Regarding claim 6, Weber discloses a method of providing a network prioritization optimization service for delivery of content from a content source to one of a plurality of user clients in a network, the method comprising:  
receiving a query for content source prioritization from one of a plurality of user clients in a network (Weber discloses a request for accessing channels that reaches a resource is disclosed, where the channels have a priority order (Weber, [0021])); 
 identifying a set of content sources (Weber discloses several channels are disclosed delivering resources; channels are disclosed having device or processors; the examiner is taking the position that  devices or processors that are stored in channels are content resources (Weber, [0012]))  and an order of priority of each of the content sources responsive to the query (Weber discloses some channels are disclosed having high priority, and some channels are disclosed having low priority; implicitly the processors in the channels will have the same priorities (Weber, [0022])); 


        Weber does not disclose each of said user clients executing a multi-session application; responsive to the query based on the following aspects of content delivery: topological locality of the network; cost of links between the multi-session application of the one user client and the content source; network congestion of the links; compliance with management policies of the network; and alignment with provisioning and capacity allocation of the network; and responding to the query by providing to the client from whom the query is received an identification and network addresses of the set of content sources and the order of priority of each of the content sources.
 
each of said user clients executing a multi-session application (Chow discloses a user is interacting using request in a multi-session and multi-application (Chow, [0020])).

          At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Chow's interacting feature using request in a multi-session and multi-application within Weber's method of QoS arbitration service. One skilled in the art would be motivated to combine them in order to provide the capability to upgrade the service from a default service to a better service (Chow, abstract).  
        Weber and Chow do not disclose responsive to the query based on the following aspects of content delivery: topological locality of the network; cost of links between the multi-session application of the one user client and the content source; network congestion of the links; compliance with management policies of the network; and alignment with provisioning and capacity allocation of the network; and responding to the query by providing to the client from whom the query is received an identification and network addresses of the set of content sources and the order of priority of each of the content sources.   

       Shaw discloses the query (Shaw discloses a query being sent (Shaw, column 9, lines 20-21)) based on the following aspects of content delivery: topological locality of the network (Shaw discloses current location of a subscriber (Shaw, column 9, lines 25-31)) cost of links between the multi-session application of the one user client (Shaw discloses efficient cost (Shaw, column 7, lines 65-67))  and the content source (Shaw discloses (Shaw, column, lines)) ; network congestion of the links (Shaw discloses congestion (Shaw, column 6, lines 20-22)) ; compliance with management policies of the network (Shaw discloses policy management (Shaw, column 6, lines 47-51)) ; and alignment with provisioning  (Shaw discloses provisioning  (Shaw, column 7, lines 1-3)) and capacity allocation of the network (Shaw discloses  network capacity (Shaw, column 5, lines 43-45)).

          At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Shaw's interacting feature using request in a multi-session and multi-
 
        Weber in view of Show and in view of Shaw do not disclose responding to the query by providing to the client from whom the query is received an identification and network addresses of the set of content sources and the order of priority of each of the content sources.

             Basani discloses responding to the query by providing to the client from whom the query is received an identification and network addresses of the set of content sources and the order of priority of each of the content sources (Basani discloses a content resource distributor is providing requested  contents using a network resource scheduler that prioritizes the requested contents based on delivery  time of each piece of content where a content  is being identified by job identification and a directory path that indicate the location of the content in a  distribution server  (Basani, [0010]); job identification of content being disclosed in [0051] and  directory path of a content is disclosed in [0085]).

        At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate Basani feature within Weber’s teachings in view of Show’s teachings and in view of Shaw’s teachings optimization service system. One skilled in the art would be motivated to combine them in order to prioritize content request by using a network resource scheduler that prioritize the distribution of resource by doing so the time delay of distribution of resource will improve.
 
Regarding claim 19, Weber, Show, Shaw, and Basani disclose the method of claim 6 wherein said order of priority of the content sources identifies a ban on one or more content sources (Weber, [0016] service is provided up to allocated bandwidth,  no service is receive if bandwidth need is higher that allocated bandwidth). 

comprising receiving a request at a QoS arbitration service for allocation of class of service (Weber discloses an arbitration unit is disclosed having desired quality-of-service guarantees for each channel, where the channel is accommodating request from requesters (Weber, [0013])), and denying or granting said request (Weber discloses service is provided up to allocated bandwidth,  no service is receive if bandwidth need is higher that allocated bandwidth (Weber, [0016])).  
 
7. Claims 7-8, 10, 16-17, are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber, in view of Chow, in view of  Shaw , in view of Basani as applied to claims 6 and 19-20 above, and in further in view of Basani et al. (hereinafter “Basani”) (US 2005/0198359 A1).  

Regarding claim 7, Weber, Show, Shaw, and Basani disclose the method of claim 6.
       Weber in view of Show , in view of Shaw, and in view Basani do not disclose the feature wherein said query identifies addresses of content sources known to the requesting user client.
    Previdi discloses the feature wherein said query identifies addresses of content sources known to the requesting user client (Previdi discloses the network address of content server that the request for content is sent to (Previdi, [0041])).

        At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate Previdi feature within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to route a request for content based on attribute information of a P2p computer (Previdi, [0070]). 

Regarding claim 8, Weber, Show, Shaw, and Basani disclose the method of claim 6.  
       Weber in view of Show , in view of Shaw, and in view Basani do not disclose the feature wherein said query requests addresses of content sources.
wherein said query requests addresses of content sources (Previdi discloses the network address of content server that the request for content is sent to (Previdi, [0041])).
        At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate Previdi feature within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to route a request for content based on attribute information of a P2p computer (Previdi, [0070]).  

Regarding claim 10, Weber, Show, Shaw, and Basani disclose the method of claim 6.
       Weber in view of Show , in view of Shaw, and in view Basani do not disclose the feature wherein said set of content sources is identified using a peer discovery optimization service.
         Previdi discloses the feature wherein said set of content sources is identified using a peer discovery optimization service (Previdi discloses a content server address from a requester being determined in a P2P network using an IGP routing information (Previdi, [0043])).
        At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate Previdi feature within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to route a request for content based on attribute information of a P2p computer (Previdi, [0070]).    

Regarding claim 16, Weber, Show, Shaw, and Basani disclose the method of claim 6.
              Weber in view of Show , in view of Shaw, and in view Basani do not disclose further comprising performing an optimization service lookup in response to a query from one of a plurality of user clients to identify said network prioritization optimization service.
       Previdi discloses further comprising performing an optimization service lookup in response to a query from one of a plurality of user clients to identify said network prioritization optimization service (Previdi discloses a content server address from a requester being determined in a P2P network using an IGP routing information (Previdi, [0043])).
        At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate Previdi feature within Weber’s teachings, in view of Show’s teachings, in view 

Regarding claim 17, Weber, Show, Shaw, and Basani disclose the method of claim 6. 
       Weber in view of Show , in view of Shaw, and in view Basani do not disclose further comprising identifying said set of content sources using a peer discovery optimization service.
           Previdi discloses further comprising identifying said set of content sources using a peer discovery optimization service (Previdi discloses a content server address from a requester being determined in a P2P network using an IGP routing information (Previdi, [0043])).
                    At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate Previdi feature within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to route a request for content based on attribute information of a P2p computer (Previdi, [0070]). 

8. Claims 9, 11-15, 18, 21, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber, in view of Chow, in view of Shaw, in view of Basani as applied to claims 6 and 19-20 above, in further in view Yu et al. (hereinafter “Yu”) (US 2003/0228869 A1).   

Regarding claim 9, Weber, Show, Shaw, and Basani disclose the method of claim 6.
                Weber in view of Show , in view of Shaw, and in view Basani do not disclose the feature wherein said set of content sources includes content sources that were previously unavailable to the multi-session application of the requesting user client.
        
       Yu discloses the feature wherein said set of content sources includes content sources that were previously unavailable to the multi-session application of the requesting user client (Yu discloses caching optimization service as presented and handled by the peer clients also includes a dedicated content source server for when the all the peers are not online. In addition, there can also be mirror sites or locations for caching content. Each peer client can be interpreted 

        At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Yu’s teachings within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to identify which filed is loaded and available (Yu, [0032]). 
 
Regarding claim 11, Weber, Show, Shaw, and Basani disclose the method of claim 6.
        Weber in view of Show , in view of Shaw, and in view Basani do not disclose further comprising establishing sessions to said set of content sources in accordance with said order of priority. 

         Yu discloses further comprising establishing sessions to said set of content sources in accordance with said order of priority (Yu discloses peer list is checked for connected peers as content sources first before going to the source content server for any requested data; where the content is retrieves a network 400 if it is available; the Examiner has equated the first choice to retrieve the content as s a priority (Yu, [0026])).

        At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Yu’s teachings within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to identify which filed is loaded and available (Yu, [0032]).  

Regarding claim 12, Weber, Show, Shaw, and Basani disclose the method of claim 6. 

         Weber in view of Show , in view of Shaw, and in view Basani do not disclose further comprising sending a query for a content object to a caching optimization service comprising one or more dedicated content servers.
comprising sending a query for a content object to a caching optimization service comprising one or more dedicated content server (Yu discloses caching optimization service as presented and handled by the peer clients also includes a dedicated content source server for when the all the peers are not online. In addition, there can also be mirror sites or locations for caching content. Each peer client can be interpreted and treated similar to an always-on IP node that can cache data files or portions of the data into a file cache, such that they can later be a provider for others for request the same data in the future, thus optimizing a retrieval service  (Yu: paragraphs [0029], [0032], and [0034])). 

        At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Yu’s teachings within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to identify which filed is loaded and available (Yu, [0032]).
 
Regarding claim 13, Weber, Show, Shaw,  Basani, and Yu disclose the method of claim 12.

         Weber in view of Show , in view of Shaw, and in view Basani do not disclose further comprising determining if the content object or part thereof exists on a the content server, and if so, transmitting the content object or part thereof existing on the content server to the user client.
        Yu discloses further comprising determining if the content object or part thereof exists on a the content server, and if so, transmitting the content object or part thereof existing on the content server to the user client (Yu discloses requesting client can receive the data from the content source server, if there are no other peers or mirror sites available (Yu: paragraphs [0032] and [0034])). 

        At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Yu’s teachings within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to identify which filed is loaded and available (Yu, [0032]).  



                Weber in view of Show , in view of Shaw, and in view Basani do not disclose further comprising determining if the content object or part thereof exists on the one or more content servers, and if not, transmitting one or more queries for the content object to one or more content sources and storing responses on the content server.
        Yu discloses further comprising determining if the content object or part thereof exists on the one or more content servers, and if not, transmitting one or more queries for the content object to one or more content sources and storing responses on the content server (Yu discloses requested data is normally found within the content server or a mirror site, and later the peers can also store and cache portions of the data, which is updated within an indexing server for future references and retrievals, e.g., (Yu, [0023], [0029-32], and [0034])). 

        At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Yu’s teachings within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to identify which filed is loaded and available (Yu, [0032]).  

Regarding claim 15, Weber, Show, Shaw, Basani, and Yu disclose the method of claim 12.

                 Weber in view of Show , in view of Shaw, and in view Basani do not disclose further comprising prefetching associated content objects at the one or more content servers prior to being requested by a user client. 
      Yu discloses further comprising prefetching associated content objects at the one or more content servers prior to being requested by a user client (Yu discloses data stored in the caches of the peers or the content server can also be considered a pre-fetch prior to or before the next peer client that would be requesting it (Yu: paragraphs [0030-32] and [0034])).

        At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Yu’s teachings within Weber’s teachings, in view of Show’s teachings, in view 
 
Regarding claim 18, Weber, Show, Basani, and Shaw disclose the method of claim 6.
               Weber in view of Show , in view of Shaw, and in view Basani do not disclose further comprising receiving the query via a server- side application component.
        Yu discloses further comprising receiving the query via a server- side application component (Yu discloses peer list stored within the control server as well as the indexing server, which contains a list of what is available; the request or query is received at the content server or indexing server, which would be considered a server-side component (Yu,[0022] and [0032])).

        At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Yu’s teachings within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to identify which filed is loaded and available (Yu, [0032]).  
 
Regarding claim 21, Weber, Show, Basani, and Shaw disclose the method of claim 6. 

              Weber in view of Show , in view of Shaw, and in view Basani do not disclose wherein said content sources comprise different types of sources and said order of priority is based on the type of content source.
       Yu discloses wherein said content sources comprise different types of sources and said order of priority is based on the type of content source (Yu discloses order of priority is to check for peers first before going to the content server (Yu, [0026])).

        At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Yu’s teachings within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to identify which filed is loaded and available (Yu, [0032]). 
 
Regarding claim 24, Weber, Show, Basani, and Shaw disclose the method of claim 6.
wherein the order of priority of the content sources is determined based on one or more policies. 

     Yu discloses the feature wherein the order of priority of the content sources is determined based on one or more policies (Yu discloses there are policies based on traffic loads, which relates to the order of which sources to retrieve content from, (Yu, [0029-30] and [0032-34])).

        At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Yu’s teachings within Weber’s teachings, in view of Show’s teachings, in view of Shaw’s teachings, and in view of Basani’s teachings. One skilled in the art would be motivated to combine them in order to identify which filed is loaded and available (Yu, [0032]). 

9. Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weber, in view of Chow, in view of Shaw, in view of Basani, in view Yu as applied to claims 6, 9, 11-15, 18-21, and 24 above, in further in view Previdi.   
 
Regarding claim 25, Weber, Show, Shaw, and Yu disclose the method of claim 24.

                  Weber in view of Show , in view of Shaw, and in view Basani do not disclose the feature wherein the one or more policies are based on topological network locality, cost of links between user clients and content sources, network congestion of links between user clients and content sources, compliance with network management policies, or alignment with network provisioning and capacity allocation.   
         Previdi  discloses the feature wherein the one or more policies are based on topological network locality, cost of links between user clients and content sources, network congestion of links between user clients and content sources, compliance with network management policies, or alignment with network provisioning and capacity allocation (Previdi discloses link-cost of path from content server (Previdi, [0045])).

.

Conclusion
10.  . THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455